DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/21/2021 and 4/28/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 21-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 21, 22 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Yagi (US 2010/0315657) in view of Matsue et al. (US 2009/0022377, hereinafter “Matsue”). 

Regarding claim 21, Yagi discloses an imaging system (Fig. 1) comprising:
a sensor (101) configured to capture an image by detecting radiation from a radiation generating apparatus and converting radiation into electric signal, and transmit image data of the image captured by the sensor to a controller (PC1, PC2 or PC3; see Fig. 1 and par. [0004]-[0005].  It should be noted that a sensor is considered as the image processing apparatus 101 (image scanning device), and a radiation generating apparatus is inherent as a light source for irradiating radiation energy (light) in order for the scanning device to capture an image of object), 
wherein when communication between the sensor and the controller starts or restarts, the controller displays, on a display unit a message including information about untransmitted image data which the sensor holds, and the sensor is able to receive a user’s instruction concerning the untransmitted image data (Fig. 6 and par. [0068]-[0069] in which, when a communication between the image scanning device and PC starts or restarts, a message is displayed on the PC to notify the user if untransmitted data remains in the scanning device. The user then requests for transmitting the untransmitted image to the PC). 
As discussed above, Yagi teaches an imaging system that uses image scanning device for general imaging purpose in an image communication network.  Yagi fails to teach that the 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Yagi and Matsue to substitute the general purpose imaging apparatus with a medical imaging apparatus for medical examination purposes and configure the controller to save the medical image data linked with patient information in order to prevent error in image-patient matching and thus providing accurate information for diagnosis and treatment of the patient as mentioned above. 

Regarding claim 22, it is also seen in the combination of Yagi and Matsue that the controller displays the message at the time of connection of the sensor (see Yagi, Fig. 6 and par. [0067]-[0069].  Note that at the time of connection of the imaging device, the PC inherently displays the message if the untransmitted remains in the scanning device in order to clear the image in the device storage by transmitting the untransmitted image to the PC prior to scanning a new image.  Hence, the claim limitation is encompassed by the teaching of Yagi). 


a generation unit configured to generate imaging data by adding imaging information to the received image data (Yagi, par. [0056], [0070], wherein imaging information includes image format, size, date, time, resolution and/or color which are added into the imaging data as part of image information).

	Regarding claim 25, it is further seen in the combined teaching of Yagi and Matsue that the processor further performing function for a control unit configured to control whether to permit the use of the sensor, in accordance with the presence/absence of untransmitted image data in the storage unit (see Yagi, Fig. 6 and note that the sensor is not permitted to scan a new image in step S602 (Yes) until the untransmitted image has been transmitted to the PC successfully from steps S603-S609.  When there is no untransmitted image in the sensor, it proceeds to scan a new image from steps S611 – S614).

	Regarding clam 26, as seen in Fig. 6 of Yagi, the control unit permits the use of the sensor if the untransmitted image data is captured while the sensor is connected to the (if the untransmitted image data has been captured (received by the PC), the use of the image scanning device 101 is permitted at step S602 to be used for scanning a new image as similarly discussed in claim 25).

Regarding claim 27, Yagi also discloses that the processor further performing function for: -4 49426671-v1an addition unit configured to add the imaging information to the image data; and a management unit configured to manage the imaging information (see Yagi, par. [0056], [0070], wherein the imaging information includes image format, size, date, time, resolution and/or color which are added into the imaging data as part of image information and managed by the controller), and the control unit permits the use of the sensor if the imaging information added to the untransmitted image data is managed by the management unit (Yagi, Fig. 6 and par. [0056], [0066]-[0075]).


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yagi in view of “Matsue” and in further view of Ishiguro et al. (US 2006/0142059).

Regarding claim 23, although Yagi and Matsue are silent regarding a number of untransmitted images included in the message for displaying, such lack of teaching is well known in the art as a matter of configuration of displaying which is well taught by Ishiguro. According to Ishiguro, a number of untransmitted images from an imaging device transmitted to an external device is shown on a display with blinking icons to catch more attention from the user (see Ishiguro, Figs. 9 & 10 and par. [0148]-[0150]).
.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Yagi and “Matsue” and in further view of Matsumoto (US 2010/0083117).

Regarding clam 28, Yagi and Matsue do not explicitly teach that the imaging information includes identification information of the sensor. However, Matsumoto teaches image metadata including identification information such as model name of sensor/camera, capturing conditions, date, location, etc., to be used for identifying the capturing device and conditions of the captured image (see Matsumoto, Fig. 2 and par. [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art to configure the medical imaging system to include identification information of the sensor as a part of the imaging information to assist the operator/doctor/user in identifying sensor/camera used for capturing the image, thereby allowing tracking and retrieving the origin of the image and/or applying appropriate post processing when necessary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAN T TRAN/Primary Examiner, Art Unit 2697